Citation Nr: 1243822	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-46 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the Veteran's claims.

In March 2012, a Board hearing was held at the Portland RO before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims folder.  

The September 2008 rating decision also granted the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus as well as denied his claims of entitlement to service connection for depression, chronic fatigue, chronic headaches, and erectile dysfunction.  Although the Veteran filed a timely notice of disagreement with regard to the assigned disability ratings for the service-connected bilateral hearing loss disability and tinnitus as well as the denial of the depression, chronic fatigue, chronic headaches, and erectile dysfunction claims, he did not complete his appeal with the filing of a substantive appeal [VA Form 9 or similar] after issuance of a statement of the case (SOC) dated November 2009.  Accordingly, these issues are not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The Veteran filed a claim of entitlement to service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, he is seeking service connection for any acquired psychiatric disability, regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].  The Veteran referenced symptoms of depression during his hearing before the undersigned.  As such, the Board finds that the issue currently on appeal is more appropriately characterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

During the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was promulgated.  See 75 Fed. Reg. 39843 (July 13, 2010).  The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the updated version of the law is applicable.  

In this case, the Veteran has not been advised of the new version of 38 C.F.R. § 3.304(f).  On remand, he should be so notified.  

The Veteran contends that he has PTSD due to his service aboard the USS Razorback in May or June 1967 when the submarine was struck by a Russian missile while near the North Korean Peninsula and the Sea of Japan.  See the March 2012 Board hearing transcript, page 4.  In support of his claim, the Veteran submitted statements from B.D. and D.A. verifying the attack on the USS Razorback.  Notably, B.D. stated that the attack occurred in May 1967.  

The Veteran's claimed stressor has not been submitted to the United States Army and Joint Services Records Research Center (JSRRC) [formerly the United States Armed Service Center for Unit Records Research (CURR)] by the RO, because the Veteran had provided insufficient information regarding the timeframe in which the stressor occurred.  During his hearing, the Veteran provided sufficient additional details about the alleged stressor with respect to being aboard the USS Razorback when it was attacked by a Russian missile, specifically that it occurred in or around May or June 1967.  Therefore, the Board finds that a remand is necessary in order to attempt verification of the reported stressor.  Further, if the stressor claimed by the Veteran is verified, a VA examination should be scheduled in order to ascertain whether the Veteran's claimed PTSD is a result of a verified in-service stressor.

The Veteran also stated that he has PTSD due to an in-service personal assault, specifically stating that he was assaulted by a crew member aboard the USS Razorback.  See, e.g., a statement from the Veteran dated September 2007.  

The Board observes that the Veteran's service records do not document complaints of or treatment for a personal assault.  However, the Board notes that the Veteran has not been sufficiently notified of the alternative means of proving a claim of entitlement to PTSD based on a personal assault stressor, in violation of 38 C.F.R. § 3.304(f)(5).  

38 C.F.R. § 3.304(f)(5) provides several examples of sources other than the Veteran's service records that can constitute credible supporting evidence necessary to establish the occurrence of an in-service stressor based on personal assault.  Examples include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; statements from family members, roommates, fellow service members, or clergy; and evidence of behavior changes such as a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; and unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  This regulation further provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran of these examples and allowing him or her either the opportunity to furnish this type of evidence or to advise VA of potential sources of such evidence. 

A review of the claims file shows that the Veteran was not advised pursuant to 38 C.F.R. § 3.304(f)(5) in the September 2007 VCAA notice letter sent with respect to his currently pending claim.  The September 2007 VCAA letter lists some examples of sources other than service records listed in 38 C.F.R. § 3.304(f)(5) as being capable of constituting credible supporting evidence of an in-service personal assault.  However, the September 2007 VCAA letter does not list all examples identified by 38 C.F.R. § 3.304(f)(5) of sources other than service records that can constitute credible supporting evidence necessary to establish the occurrence of an in-service personal assault.  Tests for sexually transmitted diseases or statements from clergy are not listed, for example. 

Complete notification pursuant to 38 C.F.R. § 3.304(f)(5) accordingly must be accomplished on remand because this regulation so mandates.

The claim of entitlement to TDIU is inextricably intertwined with the claim of entitlement to service connection for an acquired psychiatric disorder other than depression, to include PTSD.  In other words, development of the Veteran's claim for service connection for an acquired psychiatric disorder may impact his claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1. The RO should notify the Veteran of the changes to 38 C.F.R. § 3.304(f), to include establishing service connection based on fear of hostile military activity and on personal assault.  See 75 Fed. Reg. 39843 (July 13, 2010). With respect to the provisions of 38 C.F.R. 
§ 3.304(f)(5), the letter accordingly shall set forth all examples listed in this regulation of sources other than service records that can constitute credible supporting evidence necessary to establish the occurrence of an in-service stressor based on personal assault.  A copy of the letter shall be documented in the claims file.

2. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claims remanded herein.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. The RO should then review the file and prepare a summary of the Veteran's claimed stressors, to include the Veteran's report of being attacked by enemy fire while aboard the USS Razorback in May or June 1967.  This summary, together with a copy of the Veteran's DD Form 214 and any other documents the RO deems to be relevant, should be sent to the U.S. Army & Joint Services Records Research Center (JSRRC).  That agency should be asked to provide any information that might corroborate the Veteran's alleged stressors.

4. If and only if, at least one claimed in-service stressor is verified, the RO should then make arrangements for the Veteran to be examined by an appropriate specialist for the purpose of addressing the existence and etiology of the Veteran's claimed psychiatric disorders.  The Veteran's VA claims folder must be made available to the examiner.  

The examiner should either diagnose PTSD or rule it out as a diagnosis as well as identify whether the Veteran currently suffers from any other acquired psychiatric disorder.  If the examiner determines that the Veteran has PTSD, he/she should state whether it is at least as likely as not (e.g., a 50/50 probability) that the Veteran's PTSD is a result of his claimed in-service stressors.  The VA examiner should also determine whether the Veteran suffers from any other psychiatric disorders and if so whether they are related to his military service, to include his credible reports of being personally assaulted by a crewman or being under attack during service aboard the USS Razorback.  The report of the examination should be associated with the Veteran's VA claims folder.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


